     Case 17-16495-elf       Doc 36    Filed 03/24/20 Entered 03/24/20 12:21:27             Desc Main
                                       Document Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
                                              :
         Andres R. Aquino                     :       Case No.: 17-16495-ELF
         Stephanie L. Aquino                  :
                                              :
         Debtor (s)                           :       Chapter 13


          ORDER GRANTING DEBTOR’S REQUEST FOR AN EXPEDITED HEARING

       AND NOW, upon consideration of the Expedited Motion to Incur New Debt (“the Motion”), and the
request for an expedited hearing thereon, and sufficient cause being shown, it is hereby ORDERED that:


1.       The request for an expedited hearing is GRANTED.

2.    A hearing to consider the Motion shall be and hereby is scheduled on April 7, 2020  ,
at  1:00 p.m.        , in the United States Bankruptcy Court, 900 Market Street, 2nd Floor,
Courtroom No. 4, Philadelphia, Pennsylvania, 19107.

3.      Written objections or other responsive pleadings to the Motion (while not required) may be filed
up to the time of the hearing and all objections will be considered at the hearing.

4.     The Movant shall serve the Motion and this Order on the case Trustee, the individual
Respondent(s) (if any), all secured creditors and all priority creditors by first class mail or e-mail
transmission via the court's CM/ECF system no later than 5:00 p.m. on March 26,
2020                    .

5.       The Movant shall file a Certification of Service as required by Local Rule 9014-4.




         Date:   3/24/20
                                                      ERIC L. FRANK
                                                      U.S. BANKRUPTCY JUDGE
